Citation Nr: 0332737	
Decision Date: 11/24/03    Archive Date: 12/01/03	

DOCKET NO.  00-12 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for heart disease, to 
include mitral valve prolapse.

2.  Entitlement to service connection for a gynecological 
disorder, to include cervical dysplasia.

3.  Entitlement to service connection for disability of the 
eye, to include as a postoperative residual for corneal 
abrasion.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1979 to 
September 1999.  Her primary specialty was in medical 
services.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Boise, Idaho.  The issue of eye disability will be 
remanded for additional development, and the remaining issues 
are decided herein.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues decided has been requested or 
obtained.

2.  The veteran is not shown to have any medical disorder or 
abnormality of the heart at any time during or subsequent to 
service.

3.  Although the veteran did have cervical dysplasia during 
service, this abnormal growth of cells was successfully 
treated during service without any disabling residual 
identified at any time during or subsequent to service.


CONCLUSIONS OF LAW

1.  A heart disorder, including include mitral valve 
prolapse, was not incurred or aggravated in line of duty in 
active military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309 (2003).

2.  A gynecological disorder including residuals of cervical 
dysplasia, was not incurred or aggravated in line of duty in 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5100, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the veteran's claims.  The VCAA 
provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants and 
representatives of the evidence necessary to substantiate 
claims.

A review of the record reveals that the RO has complied with 
the duties to assist and notify in the issues presented for 
appellate review.  The initial rating decision in February 
2000 and statements of the case in April 2000 and May 2003 
informed the veteran of the laws and regulation governing 
awards of service connection generally, and specific informed 
her of the basis for the denial of her claims and the 
evidence necessary to substantiate those claims.

The veteran and representative were specifically notified of 
the provisions of VCAA and were provided notice of VA's 
duties to assist and notify in correspondence posted in 
December 2001 and in May 2002.  Each of these notifications 
explained VA's duty to assist in obtaining evidence, 
described the type of evidence necessary to substantiate 
claims, and identified the evidence VA had collected and the 
evidence that it would be necessary for the veteran to submit 
or otherwise reasonably identify by completion of medical 
release forms.  Each of these notifications requested that 
she submit any new evidence within a period of 30 days, 
although she was also informed that any evidence received 
within one year from the date of the letter would likely 
preserve an effective date for any subsequent award of VA 
compensation.  Although these 30-day notices posted to the 
veteran in December 2001 and May 2002 were disapproved by the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d (Fed. Cir. 2003), the Board finds that this 
claim has essentially been in continuous development since 
the veteran filed her initial claim in July 1999.  It is 
apparent that all of the veteran's available service medical 
records have been collected, as have been records of the 
veteran's treatment after service at military facilities, 
private facilities, and with VA, including VA examinations 
which are adequate for rating purposes.  The RO processed 
requests for private medical records identified by the 
veteran.  

In response to the most recent May 2003 supplemental 
statement of the case, the representative requested that the 
60-day period be waived and the veteran's file be forwarded 
to the Board for disposition.  There is no evidence on file 
nor any argument from the veteran that there remains any 
additional evidence which has not been collected for review.  
At this point, the Board concludes that there is no 
reasonable possibility that any further assistance would aid 
in substantiating the claims decided herein.  The Board finds 
that the duties to assist and notify of VCAA have been 
satisfied in full with respect to the issues decided herein.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Service connection may be established for disability 
resulting from disease or injury incurred or aggravated in 
the line of duty.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Additionally, service connection may also be granted for 
certain specified diseases, including heart disease, which 
become manifest to a compensable degree within one year from 
the date of service separation.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (CL).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required only where the condition noted during service is 
not, in fact, shown to be chronic, or when the diagnosis of 
chronicity may be legitimately questioned.  When chronicity 
in service is not adequately supported, a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Heart Disease:  The veteran is shown to have had an episode 
of chest pain during service in August 1991.  A complete 
cardiac workup was performed and the existence of possible 
mitral valve prolapse was suspected.  In September 1991, 
however, the results of an echocardiogram were negative and 
mitral valve prolapse was not found.  In December 1996, a 
medical consultation noted no heart or valvular disease.  No 
heart disease was identified in the physical examination for 
separation.  No VA examinations from after service identified 
any disability of the heart.  The report of an 
electrocardiogram from November 2002 noted normal sinus 
rhythm and normal ECG.

In testimony at a personal hearing at the RO in February 
2003, the veteran described having periodic chest pain and 
chronic fatigue and a fainting episode some 15 years earlier.  
Although the veteran is certainly competent to provide a 
description of physical symptoms, she is not competent to 
offer her own clinical diagnosis of heart disease nor is she 
competent to offer an opinion that symptoms she experienced 
were attributable to heart disease.  In the absence of any 
evidence of an identifiable disease or disability of the 
heart at any time during or after service, the claim for 
service connection for a heart disorder must be denied.

Cervical Dysplasia:  The service medical records reveal that 
the veteran had abnormal PAP smears in the early 1980's, and 
apparently underwent cryotherapy in 1985 to treat cervical 
dysplasia, which is an abnormal growth of cells at the 
cervix.  Although untreated cervical dysplasia can progress 
to cervical cancer, there is no evidence anywhere on file 
that the veteran had cervical cancer at any time during or 
after service, although she claimed having had such cancer in 
testimony at her February 2003 personal hearing at the RO.  
The service medical records also show occasional treatment 
for vaginal and urinary tract infections.

A VA gynecological examination in December 1999 noted the 
veteran's abnormal PAP smears during service with 
"successful cryotherapy."  The VA physician also noted that 
the veteran had had normal PAP smears since the time of 
successful cryotherapy.  It was also recorded that the 
veteran had had two children, a tubal ligation, and 
subsequent reanastomosis, to reverse the tubal ligation.  
Also noted was a history of stress urinary incontinence.  
This examination, however, did not result in a finding of any 
chronic gynecological disorder or disease.

A gynecological cytology laboratory report from Wilford Hall 
Medical Center in August 2000, reported that the cervical 
material evaluated was within normal limits.  A military 
medical facility PAP smear test from October 2001 was within 
normal limits.  Another private cytopathology laboratory 
report completed in June 2002 noted that vaginal-cervical 
cytologic material was within normal limits.

A June 2002 VA genitourinary examination, including review of 
the veteran's claims folder, again noted loss of urinary 
control, but found no chronic gynecological disease or 
disorder.  Pelvic examination revealed that the inguinal 
nodes were negative, genitalia was without lesions, BUS was 
negative, there was no visible cystocele, the cervix had no 
CMT, there were no masses, and the uterus was midline, not 
enlarged and nontender.  The examination was normal.

During testimony at the RO hearing, the veteran indicated 
that following cryo-treatment during service, her condition 
had not returned but she had other complications like 
frequent urinary tract infections and urinary incontinence.

The veteran has been granted service connection for urinary 
incontinence with a 20 percent evaluation assigned effective 
from the first of the month following service separation.  
38 C.F.R. § 4.14 provides that the evaluation of the same 
disability under various diagnoses is to be avoided; a 
regulation commonly referred to as the rule against 
pyramiding.  Aside from a clear and confirmed diagnosis of 
urinary incontinence, which has already been related to 
service and which is in receipt of a separate evaluation, the 
competent medical evidence on file fails to reveal any 
identifiable pathology of the veteran's gynecological system.  
Cervical dysplasia, identified during service, was 
successfully treated during service and it has not returned 
nor is any chronic residual attributable to this treatment 
identified.  No records on file show any chronic 
gynecological disease.  In the absence of such evidence, a 
claim for service connection for such disease must be denied.


ORDER

Entitlement to service connection for heart disease, 
including mitral valve prolapse, is denied.

Entitlement to service connection for a gynecological 
disorder, including cervical dysplasia is denied.


REMAND

With respect to the veteran's claim for disability of the 
eyes, the RO initially addressed separate issues of a post-
operative vision defect, and a corneal abrasion residual.  In 
testimony at a personal hearing at the RO, the veteran 
indicated that at some point during service between 1980 and 
1984, contact lenses had adhered to her eyes and had to be 
surgically removed at the emergency room where she was 
stationed in Altonbury, England.  She said this resulted in a 
corneal abrasion for both eyes.  She argued that the scars 
were disfiguring, caused her eyes to become excessively tired 
and may be related to her headaches.  She said she was 
currently wearing eyeglasses and could never wear contacts 
again.  She referred to the lines on her eyes as suture 
lines.  The RO pointed out that there were service medical 
records from 1983 and 1985 which recorded that she had never 
worn contact lenses.  

She later testified, however, that surgery for her eyes was 
for a condition of a weak muscle for something called "lazy 
eye."  She believed that surgery had taken place in 1980 or 
1981.  She indicated that this was for a condition which 
existed prior to service, but which had increased in severity 
during service.  She indicated that surgery for weak ocular 
muscles or lazy eye was conducted at Wilford Hall Medical 
Center.  She believed that she had sustained a loss of visual 
acuity due to either or both of these surgeries.  

A November 1999 VA examination of the eye notes a history of 
strabismus surgery from 1982 for esotropia and that the 
veteran continued to have diplopia at times.  The diagnosis 
was right esotropia, constant, with suppression (i.e., she 
does not perceive diplopia).  The other diagnoses were 
hyperopia and astigmatism.  Test results for corrected and 
uncorrected near and far vision were also reported.

The question presented in this case, and one which is not 
answered in the VA examination of record, is whether the 
veteran either incurred or aggravated a disability of either 
or both eyes during service.  Consistent with VCAA and the 
duty to assist, the veteran must be provided a VA 
ophthalmological examination with a request for opinions 
consistent with 38 U.S.C.A. § 5103A(d)(2) (West 2002).

For these reasons, the case is REMANDED for the following 
action:

1.  Initially, the RO should attempt to 
collect all records of the veteran's 
medical or optometric treatment of the 
eyes which are not already on file, 
including records from private, VA, or 
military medical facility.  The RO should 
request the veteran to specifically 
identify any more recent treatment 
records of this nature and offer to 
assist her in collecting them for 
inclusion in the claims folder.

2.  The veteran should then be referred 
for an ophthalmological examination of 
her eyes.  The veteran's claims folder 
must be made available to the physician 
for review in conjunction with the 
examination.  In addition to the conduct 
of a current examination of the veteran's 
eyes, the physician should be requested 
to respond to the following questions:  
What surgery and/or treatment for the 
eyes did the veteran receive during 
military service?  As a result of a 
review of the clinical evidence on file, 
did the veteran's visual acuity increase 
in severity during service?  Does the 
veteran have any residuals of eye surgery 
during service which result in 
identifiable disability of either eye?  
Are there corneal abrasions at present; 
if so, what was their cause, and do they 
result in any identifiable disability of 
the eye or visual impairment or 
disfigurement?  Do the residuals of any 
surgical treatment of the veteran's eyes 
during service cause blurred vision or 
headaches?  Any special testing or 
diagnostic studies which may be necessary 
or useful for a thorough examination 
should be ordered and conducted.  

3.  After completion of the above 
development, the RO should again address 
the veteran's claim with respect to 
disability of the eyes.  If the decision 
is not to her satisfaction, she and her 
representative should be provided with a 
supplemental statement of the case which 
includes a discussion of the development 
conducted pursuant to this remand and 
they should be provided an opportunity to 
respond.  The case should then be 
returned to the Board after compliance 
with all appellate procedures.  The 
veteran need do nothing until further 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



____________________________________________
	JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 


